Case 2:20-cr-00106-Z-BR Document 33 Filed 01/19/21 Page1of1 PagelD 77

 

NORTHERN ete T COURT
IN THE UNITED STATES DISTRICT COURT “FILED 2 *48
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

AMARILLO DIVISION JAN 1 9 2021
CLERK }.S. DISTRICT COURT
UNITED STATES OF AMERICA § By
§ 4 puiy
Plaintiff, §
§ .
v. § 2:20-CR-106-Z-BR-(1)
§
WARREN RAY TIPTON §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 4, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Warren Ray Tipton filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Warren Ray Tipton was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Warren Ray Tipton; and ADJUDGES Defendant
Warren Ray Tipton guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, January 17, 2021.

 

MATHEW J. KACSMARYK
TED STATES DISTRICT JUDGE
